                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

In re:
                                                         Case No. 19-42592
Damon M. McKenney, Sr.,                                  Chapter 7
                                                         Hon. Maria L. Oxholm
            Debtor.
______________________________________/


                    ORDER REGARDING MOTION TO LIFT STAY

         IT IS HEREBY ORDERED THAT the Motion for Relief from Automatic Stay filed by

Lotus Solutions, LLC – Series 12719 S Justine (“Movant”) is adjourned to June 7, 2019 at 10:00

a.m. in Room 1975, 211 West Fort Street, Detroit, MI.

         IT IS FURTHER ORDERED THAT Debtor shall pay Movant $240.00 on 5/10/2019;

$240.00 on 5/24/2019; and $240.00 on 6/7/2019.




Signed on May 09, 2019




  19-42592-mlo      Doc 24    Filed 05/09/19     Entered 05/09/19 12:56:48     Page 1 of 1
